Per Curiam.:
This cause coming on to be heard for final adjudication in its regular order on the docket, and it appearing to the court that the entry -of appeal was made therein on the 30th day of December, 1895, but does not state any time or term on which such .appeal was returnable before this court, and that the citation therein issued was made returnable to the' June term, 1896, of this court, aiid that the appellee has not appeared here in *51any manner, the appeal is, therefore, fatally defective, and must therefore be dismissed.
Subsequent to the entry of the appeal a writ of error was sued out by the appellants, but as the cause is one in equity, writ of error does not lie therein.